DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Status of Claims
3. 	Claims 1, 17-27 are pending wherein claims 1 and 22 are in independent form. 
4.	Claim 1 has been amended. 
5.	Claims 2-16 have been canceled. Claims 17-27 have been added newly.
Response to Arguments
6.	Applicant's arguments filed on 06/01/2021 have been fully considered but they are not persuasive. The reasons set forth below.
7.	On page 6 of the remarks, applicant argues, “In rejecting claim 2, the office has found that Kim teaches the step of puncturing a last SC-FDMA symbol in a sounding reference signal (SRS). (Office Action, page 4). Applicant respectfully traverses this finding. Kim merely discloses “PUSCH data transmission is not permitted on the SC-FDMA symbol designated for SRS.” Kim, ]}[0169]. Kim does not teach that “transmission is not permitted” equals a symbol being “punctured” and, as such, does not fairly teach or suggest “in a first case in which the transmitter transmits the PUSCH repetition signals, the control circuitry, in operation, punctures a last single-carrier frequency-division multiple access (SC-
		In response, examiner respectfully disagrees because:
	Kim discloses that SRS transmission is always performed in the last SC-FDMA symbol in the subframe configured for transmitting SRS (Fig. 9, Par 0169). Kim also discloses to transmit both the PUSCH and SRS in a subframe when the PUSCH transmission subband is identical to the SRS subband (Fig. 13-14, Par 0285-0286, Par 0303). SRS is always transmitted in the last SC-FDMA symbol of a subframe and when both the SRS and PUSCH are transmitted in a subframe, then PUSCH is not transmitted in the last symbol of the subframe. By not transmitting PUSCH signal in the last symbol (because SRS is transmitted in that symbol), the last SC-FDMA symbol of the subframe configured for SRS transmission is punctured. 







Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1, 17-19, 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al (US 20180109286 A1, hereinafter referred to as Yao) in view of Kim et al (US 20180083752 A1, hereinafter referred to as Kim) and Xiong et al (US 20160226639 A1, hereinafter referred to as Xiong).
		Re claim 1, Yao teaches a communication apparatus (User equipment, Fig. 5-6) comprising:
	(i) control circuitry (processor 22, Fig. 5); and
	(ii) a transmitter (Transceiver, 28, Fig. 5), which is coupled to the control circuitry and which, in operation, transmits physical uplink shared channel (PUSCH) repetition signals or physical uplink control channel (PUCCH) repetition signals in a plurality of subframes (PUSCH signal repeatedly transmitted in X consecutive subframes in a first frequency/PRB) (Fig. 1, Fig. 4-5, Par 0053-0055, Par 0057-0061, Par 0063-0065, Par 0068-0070, Par 0072-0078, Par 0084-0085, Par 0095, Par 0102);
		Yao does not explicitly disclose that 
	(iii) in a first case in which the transmitter transmits the PUSCH repetition signals, the control circuitry, in operation, punctures a last single-carrier frequency-
	(iv) in a second case in which the transmitter transmits the PUCCH repetition signals, the control circuitry, in operation, uses a shortened PUCCH format in the plurality of subframes.
		Re component (iii), Kim teaches that 
	(iii) in a first case in which the transmitter transmits the PUSCH repetition signals, the control circuitry, in operation, punctures a last single-carrier frequency-division multiple access (SC-FDMA) symbol in a sounding reference signal (SRS) transmission candidate subframe of the plurality of subframes (transmitting SRS in the last SC-FDMA symbol when the PUSCH transmission sub-band is identical to the SRS transmission sub-band) (Fig. 9, Fig. 13-14, Par 0168-0169, Par 0173, Par 0178, Par 0211-0212, Par 0282-0286, Par 0296-0303);
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Yao by including the step to puncture a last single-carrier frequency-division multiple access (SC-FDMA) symbol in a sounding reference signal (SRS) transmission candidate subframe of the plurality of subframes, as taught by Kim for the purpose of efficiently transmitting SRS and uplink data in an MTC environment, as taught by Kim (Par 0004-0007).
		



	(iv) in a second case in which the transmitter transmits the PUCCH repetition signals, the control circuitry, in operation, uses a shortened PUCCH format in the plurality of subframes (Shortened PUCCH, Fig. 4) (Fig. 4, Par 0038-40, Par 0042-0044, Par 0049-0053, Par 0055-0056).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Yao by including the step to use a shortened PUCCH format in the plurality of subframes, as taught by Xiong for the purpose of providing UE specific repetition level to reduce waste of radio resource and UE power consumption, as taught by Xiong (Par 0027).
		Claim 22 recites a method performing the functions recited in claim 1 and thereby, is rejected for the reasons discussed above with respect to claim 1.
		Re claims 17, 23, Yao does not explicitly disclose that in the second case that in which the transmitter transmits the PUCCH repetition signals, the control circuitry does not puncture the last SC-FDMA symbol in the SRS transmission candidate subframe.
		Xiong teaches that in the second case that in which the transmitter transmits the PUCCH repetition signals, the control circuitry does not puncture the last SC-FDMA symbol in the SRS transmission candidate subframe (Dropping SRS transmission, Fig. 4) (Fig. 4, Abstract, Par 0045, Par 0047, Par 0055-0056).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Yao by including the step that the control 
		Re claims 18, 24, Yao does not explicitly disclose that the SRS transmission candidate subframe is signaled by a base station.
		Kim teaches that the SRS transmission candidate subframe is signaled by a base station (receiving SRS configuration from the eNB) (Fig. 9, Fig. 13-14, Par 0168-0169, Par 0173-0178, Par 0186, Par 0211-0213, Par 0216-0217, Par 0248, Par 0255, Par 0285, Par 0299).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Yao by including the step that the SRS transmission candidate subframe is signaled by a base station, as taught by Kim for the purpose of efficiently transmitting SRS and uplink data in an MTC environment, as taught by Kim (Par 0004-0007).
		Re claims 19, 25, Yao does not explicitly disclose that an SRS is transmitted in the last SC-FDMA symbol of the SRS transmission candidate subframe.
		Kim teaches that an SRS is transmitted in the last SC-FDMA symbol of the SRS transmission candidate subframe (Fig. 9, Par 0169).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Yao by including the step that an SRS is transmitted in the last SC-FDMA symbol of the SRS transmission candidate .
10.	Claims 20, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Yao, Kim, and Xiong as applied to claim 1 above and further in view of Oh et al (US 20180213484 A1, hereinafter referred to as Oh) and Kazmi et al (US 20140092877 A1, hereinafter referred to as Kazmi).
		Re claim 20, Yao does not explicitly disclose that phase continuity of the PUSCH repetition signals is maintained in symbols of the PUSCH repetition signals other than the last SC-FDMA symbol in the SRS transmission candidates subframe.
		Oh teaches that phase continuity of the PUSCH repetition signals is maintained in symbols of the PUSCH repetition signals (phase continuity of the PUSCH repetition signals is maintained by applying same power for repeated PUSCH transmission) (Fig. 8-9, Par 0076-0078, Par 0168-0177).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Yao by including the step that phase continuity of the PUSCH repetition signals is maintained in symbols of the PUSCH repetition signals, as taught by Oh for the purpose of controlling “uplink power to feedback a channel state and enhance coverage in a wireless communication system”, as taught by Oh (Par 0002).
		Kazmi teaches that phase discontinuity (RPD) between PUSCH and SRS occurs when PUSCH and SRS are transmitted with different power levels (Fig. 7, Par 0123-0124).

		Yao in view of Kim teaches that PUSCH signals along with SRS signal in the last symbol are transmitted in the SRS transmission candidate subframe (Kim, Fig. 9, Fig. 13-14). Oh teaches to maintain phase continuity of the PUSCH signals by applying same transmission power and Kazmi teaches to have phase discontinuity between PUSCH and SRS when PUSCH and SRS are transmitted with different power levels. Therefore, Yao in view of Kim, Oh, and Kazmi discloses that phase continuity of the PUSCH repetition signals is maintained in symbols of the PUSCH repetition signals other than the last SC-FDMA symbol in the SRS transmission candidates subframe.
11.	Claims 21, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Yao, Kim, and Xiong as applied to claim 1 above and further in view of Papasakellariou (US 20160269939 A1, hereinafter referred to as Papasakellariou).
		Re claim 21, Yao does not explicitly disclose that symbol level combining of the PUSCH repetition signals is possible.
		Papasakellariou teaches that symbol level combining of the PUSCH repetition signals is possible (Symbol level combining prior to demodulation) (Par 0081, Par 0084, Par 0087, Par 0117, Par 0144-0145, Par 0149, Par 0153-0154).


















Conclusion
		Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
		A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                   	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/HARUN CHOWDHURY/	Examiner, Art Unit 2473